Title: Deposition of Richard Riddy, 17 August 1786
From: Riddy, Richard,Jefferson, Thomas
To: 



Paris in the Kingdom of France, to wit.

Richard Riddy esq. merchant of the commonwealth of Pennsylvania, but now resident at Nantes in the kingdom of France aforesaid made oath before me Thomas Jefferson minister plenipotentiary for the U.S. of America at the court of Versailles, that in the month of January in the year 1783 he was taken prisoner on the high seas by the English, and carried to New York; that while he was there, David Sproate Commissary general of prisoners to the British army informed him that upwards of eleven thousand American prisoners had died on board the prison ship the Jersey, and shewed him the registers whereby it appeared to be so.
Given under my hand and seal at Paris aforesaid this 17th. day of August 1786.
